Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16 and 18- 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinis et al. (US 2019/0156239).  (based on PCT/US16/32917 filed May 7,2016)

4.	With respect to claim 1, Martinis teaches an apparatus that inherently teaches a quantum computing method comprising:
	assigning, by operation of a control system (control signal from 104) in a quantum computing system, subsets of qubit devices (116) in a quantum processor to respective cores;
	identifying, by operation of the control system, boundary qubit devices  (112s in the middle can be assigned as boundary qubit device) residing between the cores (first two columns of 112 and last 2 columns of 112)  in the quantum processor;

	delivering to the quantum processor, by operation of a signal delivery system in communication with the control system and the quantum processor, control signals to execute the control sequences; and
	applying the control signals to the respective cores in the quantum processor.

5.	With respect to claim 2, Martinis teaches each of the cores comprises a respective subset of qubit devices and additional quantum circuit devices (see 116, subset of qubits).

6.	With respect to claim 3, Martinis teaches the additional quantum circuit devices comprise coupler devices (understood in the art that qubits are connected to form a circuit with couplers).

7.	With respect to claim 4, Martinis teaches receiving, by operation of the signal delivery system, from the quantum processor, qubit readout signals from the cores (readout signal 120); and
	generating, by operation of the control system, second control sequences based on the qubit readout signals (see figure 3, comparing output signal to provide feedback to circuit to rerun apparatus).



9.	With respect to claim 7, Martinis teaches applying the control signals to the respective cores in the quantum processor comprises applying the control signals to two or more of the cores in the quantum processor in parallel (116 shows only two defined cores as show in rejection of claim 1 above but the apparatus of Martinis could have multiple cores with parallel cores or series cores as desired).

10.	With respect to claim 8, Martinis teaches applying the control signals to the respective cores in the quantum processor comprises applying the control signals to two or more of the cores in the quantum processor in series (116 shows only two defined cores as show in rejection of claim 1 above but the apparatus of Martinis could have multiple cores with parallel cores or series cores as desired).

11.	With respect to claim 9, Martinis teaches the method further comprises identifying instruction sets for the respective cores, wherein the control sequence for each core is generated from the instruction set for that core (it is inherent given that the signals 122 have to know exactly to which cores to apply).



13.	With respect to claim 11, Martinis teaches the instruction set for each core comprises a sequence of quantum logic gates for application to the qubit devices assigned to that core (inherent given the qubits of Martinis including sequencing of gates to form a logic circuit).

14. 	With respect to claim 12, Martinis teaches the cores comprise a first set of cores (first 2 columns of 116), and the method further comprises, by operation of the control system, reassigning the qubit devices from the first set of cores to define a second, distinct set of cores (116 is only an example with finite gates.  However, 116 could have additional columns and additional cores can be formed with output from the first core sequencing to the second core).

15.	With respect to claim 13, Martinis teaches a quantum computing system comprising:
	a quantum processor comprising an array of qubit devices (116);
a control system(104) configured to perform operations comprising: 
assigning subsets of the qubit devices to respective cores (first two columns of 116 and last two columns of 116 to form two cores.  However, there 
identifying boundary qubit devices (column in the middle of 116) residing between the cores in the quantum processor; and
		generating control sequences (104 connected to 102 to generate control sequence) for each respective core; and 
a signal delivery system in communication with the control system and the quantum processor, the signal delivery system configured to:
		receive from the control system, control signals (122) to execute the control sequences; and
		deliver the control signals to the quantum processor for application to the respective cores.

16.	With respect to claim 14, Martinis teaches each of the cores comprises a respective subset of the qubit devices and additional quantum circuit devices (116 could have additional columns as disclosed by Martinis and the cores can be defined by users to have as many subset as desired).

17.	With respect to claim 15, Martinis teaches the additional quantum circuit devices comprise coupler devices (understood qubits are connected with couplers).


	the control system is further configured to generate second control sequences based on the qubit readout signals (figure 3 shows compare output to provide further controlling of apparatus).

19.	With respect to claim 18,  figure 1 of Martinis teaches the control sequences are configured to apply, via the control signals, an identity operation to the boundary qubit devices (the assigned of boundary devices is an inherent process in order to form logic circuit same as cores to form individual logic).  

20.	With respect to claim 19, figure 1A of Martinis teaches the quantum processor (104) is configured to apply the control signals (122) to two or more of the cores in the quantum processor in parallel (see 122 provides parallel signals).

21.	With respect to claim 20, Martinis teaches the quantum processor is configured to apply the control signals to two or more of the cores in the quantum processor in series (Martinis teaches sequencing of logic in subset , controlling with 122).

22. 	With respect to claim 21, Martinis teaches the control system (104) is configured to perform operations further comprising identifying instruction sets for the respective 

23.	With respect to claim 22, Martinis teaches the instruction set for each core comprises a unitary operator defined over a Hilbert space defined by the qubit devices assigned to that core (see para 0065, Hilbert space).

24.	With respect to claim 23, Martinis teaches the instruction set for each core comprises a sequence of quantum logic gates for application to the qubit devices assigned to that core (the control signal defines the logic circuit in the core).

24.	With respect to claim 24, Martinis teaches first cores (first two columns 116) and wherein the control system is further configured to perform operations comprising: reassigning the subsets of qubit devices in the quantum processor to respective second cores (last two columns 116) (the cores can be programmed to have additional logic) .

Allowable Subject Matter

26.	Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

27.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 5, the prior art does not teach generating the control sequences comprises: determining an identity error syndrome for one or more of the boundary qubit devices; evaluating a cost function based on the identity error syndrome; and generating a control sequence based on a minimization of the cost function.

	With respect to claim 17, the prior art does not teach the control system is further configured to perform operations comprising: determining an identity error syndrome for one or more of the boundary qubit devices; evaluating a cost function based on the identity error syndrome; and generating a control sequence based on a minimization of the cost function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relate Prior Art

a.	Gambetta et al. (US 2012/0319684) discloses modular qubit array system.
b.	Hilton et al. (US 7,613,765) discloses qubit array system. 

Conclusion

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON P LE/Primary Examiner, Art Unit 2844